Citation Nr: 0713473	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  93-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
operative residuals of basal cell carcinoma excisions, 
located on the neck, chest, back, hands, and left flank.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
March 1944, April 1944 to October 1945, and December 1946 to 
March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal has a long procedural history and last 
came before the Board in February 2006 at which time it was 
remanded to cure a procedural defect and for additional 
evidentiary development.  

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900 (2006).


FINDING OF FACT

The service-connected post operative residuals of basal cell 
carcinoma of the neck, chest, back, hands and left flank are 
manifested by hypopigmented scars which affect at least 5 
percent but less than 20 percent of the exposed body area and 
15 percent of the total body area;  the scars are not 
repugnant, do not affect the function of any surrounding 
area, and do not require systemic treatment.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 
percent for post-operative residuals of basal cell carcinoma 
excisions, located on the neck, chest, back, hands, and left 
flank, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.27, 
4.40, 4.45,  4.71a, Diagnostic Codes 7818, 7800, 7801, 7802, 
7803, 7804, 7805 (2000) and (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in February 2004, 
October 2004, and March 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and the 
responsibilities of the veteran and VA in obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the October 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession. The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an increased rating, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
further notes that the veteran's status as a veteran has 
never been contested.  VA has always adjudicated his claim 
based on his status as a veteran as defined by 38 C.F.R. § 
3.1.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA and private 
records identified by the veteran have been obtained.  The 
veteran has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal decided herein.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.


Factual Background

The veteran submitted his claim for an increased rating in 
January 1992.  

A February 1998 VA clinical record includes the annotation 
that the veteran had crusted lesions on the hand and back.  

At the time of a May 1998 VA skin examination, physical 
examination revealed extensive actinic damage over the face, 
chest, back, upper extremities and dorsal hands.  There was 
no evidence of skin cancer at the time of the examination.  
Physical examination specifically did not demonstrate the 
presence of ulceration or crusting.  

In August 1998, scaly macules were noted to be present on the 
back, shoulders, and lower arms.  

In February 2001, a few scaly lesions on arms were observed.  
Assessment was actinic keratosis.  

In May 2001, numerous scaly lesions on the arms and dorsa of 
the hands were observed.  

In May 2003, multiple scaly papules were present on the face, 
neck and back.  There were some hyperkeratotic papules on the 
back.  

In April 2004, multiple keratotic, red scaly lesions were 
present over the arms, shoulders and trunk.  

At the time of a November 2004 VA dermatological evaluation, 
physical examination revealed approximately 16 hypopigmented 
scars without significant adherence to underlying tissue or 
distortion of features.  There were similar appearing 
lesions, too numerous to count, on the veteran's forearms.  
None of the scars was tender and there was no ulceration or 
skin breakdown of the lesions.  The percent of exposed body 
area affected including the face, neck and arms was 
approximately 60 percent.  The percent of total body surface 
with scarring secondary to basal cell cancers or biopsies was 
approximately 22 percent.  The pertinent diagnosis was scars 
secondary to basal cell carcinoma biopsies and excisions.  

In December 2004, scattered thin, crusty red plaques on the 
upper body were observed.  

In January 2006, a scaly nodule on the left forearm and also 
scattered scaly lesions on the hands were noted.  

The most recent VA dermatological examination was conducted 
in September 2006.  The examination was limited to scars 
below the head and face.  The examiner noted that the veteran 
was a poor historian but it did not appear that the veteran 
was using any medication related to his skin.  The examiner 
found over 100 scars on the back which were hypopigmented 
atrophic scars.  None of the scars was tender or bound to the 
surrounding tissue.  The examiner calculated that the veteran 
had 60 centimeters of scars on his back.  None of the scars 
affected the function of any part of the veteran's body.  
There were approximately 30 scars on the veteran's right arm.  
The scars were hypopigmented.  The scars were not tender or 
bound to the underlying tissue or affected the function of 
the surrounding area.  The examiner estimated that the 
veteran had 30 centimeters of scars on his right arm.  
Physical examination revealed similar scars on the left arm.  
The examiner estimated that the veteran had 35 centimeters of 
scars on his left arm.  The veteran claimed to have a scar on 
his buttocks but the examiner was unable to find any evidence 
of this.  None of the scars showed inflammation, edema or 
keloid changes.  There was no ulceration or skin breakdown 
but there was widespread hypopigmentation.  The scars were 
superficial and non-tender.  There were no active skin cancer 
lesions at the time of the examination.  The diagnosis was 
scars.  The examiner estimated that the scarring affected at 
least 5 percent but less than 20 percent of the exposed body 
area.  The examiner also estimated that the scarring affected 
15 percent of the total body surface area.  The examiner 
noted that he was unable to document that all the scars 
observed were due to skin cancer.  

The clinical records indicate that the veteran had a chronic 
ulcer on his foot and ankle.  This symptomatology has been 
attributed to the veteran's diabetes mellitus.  


Criteria and Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.    

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been  
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's skin disability was originally evaluated under 
Diagnostic Code 7818 for malignant growths of the skin.  The 
schedular criteria by which the veteran's skin disorder can 
be rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See 67 FR 49,596 (July 31, 
2002).  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 and 7-2003.  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

The Rating Schedule, prior to August 30, 2002, provided that 
new malignant growths of the skin were rated based on scars, 
disfigurement, etc., on the extent of constitutional symptoms 
or physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 
7818 (effective prior to August 30, 2002).  

The Board finds an increased rating is not warranted when the 
service-connected skin disability is evaluated under the 
prior version of Diagnostic Code 7818, as discussed below.  
Diagnostic Code 7800 which provides the rating criteria for 
evaluation of disfiguring scars of the head, face and neck 
provides for a 50 percent evaluation when there is complete 
or exceptionally repugnant deformity of one side of the face 
or marked repugnant bilateral disfigurement.  The Board finds 
that there is no evidence of record that the veteran has 
service-connected scars on his face or neck which were 
disfiguring (exclusive of the scars on the nares, bridge of 
the nose and left ear which were the subject of a separate 
increased rating claim).  No health care professional has 
examined the veteran and opined that scars on the face or 
neck (exclusive of the scars on the nares, bridge of the nose 
and left ear) were productive of any deformity or were 
repugnant.  Furthermore, the Board's review of the 
photographs associated with the claims file do not document 
deformity of the face or any repugnancy in the Board's 
opinion.  

The prior versions of Diagnostic Code 7803 (superficial scars 
which were poorly nourished) Diagnostic Code 7804 
(superficial scars which were tender and painful on objective 
demonstration) do not provide for ratings in excess of 10 
percent.  An increased rating cannot be assigned for the 
service-connected skin condition under either Diagnostic Code 
7803 or 7804.  

The Board finds an increased rating is not warranted when the 
service-connected skin disability is evaluated under 
Diagnostic Code 7805 based on limitation of function of the 
part affected by the scar.  There is no competent evidence 
indicating that any of the scars are manifested by limitation 
of function of any body part.  The examiner who conducted the 
most recent VA examination in 2006 found that there was no 
limitation of function by the scars.  

Additionally, the Board finds an increased rating is not 
warranted when the service-connected skin disability is 
evaluated under the prior version of Diagnostic Code 7806 for 
evaluation of eczema.  Under the criteria of former 
Diagnostic Code 7806 (as in effect prior to August 30, 2002), 
a 50 percent rating requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the skin disorder must be exceptionally 
repugnant.  38 C.F.R. 4.118, Diagnostic Code 7806 (2002).  
There is no competent evidence of record demonstrating that 
the service-connected skin disability is manifested by 
extensive exfoliation or crusting.  Clinical records refer to 
the presence of scaly skin.  One clinical record refers to 
some crusting.  To the extent that this symptomatology could 
be construed as demonstrating exfoliation or crusting, the 
evidence does not indicate that this symptomatology is 
extensive.  Furthermore, even if the scaly skin and one 
instance of crusting could be considered to be extensive, 
there is still no competent evidence documenting the presence 
of any systemic or nervous manifestations and, as noted 
above, the scars are not repugnant.  

An increased rating is not warranted under the prior version 
of Diagnostic Code 7818 based on the presence of 
constitutional symptoms.  There is no competent evidence of 
record indicating that the scars are manifested by any 
constitutional symptoms.  

The current Rating Schedule provides that malignant skin 
neoplasms (other than malignant melanoma) should be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DC's 7801, 7802, 7803, 7804, and 7805), or impairment of 
function.  See 38 C.F.R. § 4.118, Diagnostic Code 7818 (from 
August 30, 2002).  It is noted that if a skin malignancy 
requires therapy that is comparable to that used for systemic 
malignancies, i.e., systemic chemotherapy, X-ray therapy more 
extensive than to the skin, or surgery more extensive than 
wide local excision, a 100-percent evaluation will be 
assigned from the date of onset of treatment and will 
continue with a mandatory VA examination six months following 
the completion of such antineoplastic treatment.  If 
treatment is confined to the skin, however, the provisions 
for a 100-percent rating do not apply.  Id.  

The Board finds that an increased rating is not warranted 
when the service-connected skin disability is evaluated under 
the current version of Diagnostic Code 7818.  

According to the current version of Diagnostic Code 7800, a 
10 percent disability evaluation is for assignment where 
there is one characteristic of disfigurement.  A 30 percent 
disability evaluation is warranted for visible or palpable 
tissue loss and either gross distortion of asymmetry of two 
features or paired sets of features, or with four or five 
characteristics of disfigurement.  The characteristics of 
disfigurement for purposes of evaluation are:  scar of 5 or 
more inches in length, scar of at least one-quarter inch 
wide, surface contour of the scar is elevated or depressed, 
scar adherent to underlying tissue, skin hypo- or hyper-
pigmented in an area exceeding six square inches, abnormal 
skin texture in an area exceeding six square inches, 
underlying soft tissue missing in an area exceeding six 
inches square, or indurated and inflexible skin in area 
exceeding six inches square.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The Board finds an increased rating is 
not warranted when the service-connected skin disability is 
evaluated under the current version of Diagnostic Code 7800.  
There is no competent evidence indicating that the scars 
resulted in tissue loss, gross distortion of asymmetry or 
four or five characteristics of disfigurement.  The only 
characteristic of disfigurement is hypopigmented skin and 
possibly abnormal skin texture.  The Board notes there are 
several references in the clinical records to the presence of 
scaly lesions on the hands, arms, shoulders and back.  This 
could be interpreted as the presence of abnormal skin.  
Regardless, the service-connected disability certainly is not 
manifested by any of the other characteristics of 
disfigurement.  

An increased rating is not warranted when the service-
connected skin disability is evaluated under Diagnostic Code 
7801.  This Diagnostic Code provides the rating criteria for 
evaluation of scars, other than on the head, face or neck, 
which are deep or cause limited motion.  The Board finds 
there is no competent evidence of record which describes the 
service-connected scars as being "deep."  Additionally, as 
noted above, there is no competent evidence indicating that 
the scars affect the function of any body part.  

Increased ratings cannot be granted based on the current 
versions of Diagnostic Code 7802, 7803 or 7804 as each of 
these Diagnostic Codes has a maximum assignable rating of 10 
percent.  The veteran's skin condition is already evaluated 
as 30 percent disabling from the date of submission of his 
claim for an increased rating.  

The RO also evaluated the service-connected skin disability 
by analogy to dermatitis or eczema under Diagnostic Code 
7806.  Under the criteria of revised Diagnostic Code 7806 
(effective on and after August 30, 2002), a 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

The Board finds that an increased rating is not warranted for 
the service-connected skin disability when it is evaluated 
under the revised Diagnostic Code 7806.  There is no 
competent evidence of record demonstrating that the 
disability is manifested by 40 percent of the entire body or 
more than 40 percent of exposed areas affected.  The examiner 
who conducted the November 2004 VA examination determined 
that 60 percent of the veteran's exposed areas were affected 
by scars and 22 percent of the total body area was affected.  
The Board notes, however, that this examination included 
examination of the veteran's whole face and head, along with 
the rest of his body.  The examiner who conducted the most 
recent VA examination in September 2006 opined that the 
veteran had at least 5 percent but less than 20 percent of 
his exposed body area affected by scars and 15 percent of his 
total body area was affected.  The examiner who conducted the 
September 2006 VA examination was specifically instructed to 
only consider the scars below the head and face.  The Board 
finds that greater probative weight should be accorded the 
findings of the examiner who conducted the September 2006 VA 
examination as this examiner limited his opinion as to the 
extent of manifestations of the service-connected skin 
disability to the issue currently on appeal - scars on the 
neck, chest, back, hands and left flank.  Based on this, the 
Board finds that the evidence of record more nearly 
approximates a 30 percent evaluation for the service-
connected skin disability when it is evaluated under the 
revised version of Diagnostic Code 7806.  

The Board notes the veteran's representative has argued that 
the report of the September 2006 VA examination was deficient 
in that the examiner did not include an opinion as to the 
presence or lack there of constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  The Board further 
notes, however, that the examiner started his report by 
stating that it did not appear that the veteran was on any 
medication.  The Board finds this annotation sufficient to 
accurately adjudicate the claim based on the requirement of 
constant systemic therapy.  The competent evidence of record 
demonstrates that the service-connected skin disability does 
not require constant systemic therapy.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's skin disability now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization post-service rendering impractical the use of 
the regular schedular standards.  Id.

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to an increased rating for 
the service-connected skin disability.  It follows that there 
is not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


